DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 (lines 2-3) and claim 16 (line 3) recite the limitation: “the counter value is less than or equal the counter value” is unclear. it is confusing what is meant by “the counter value is less than or equal the counter value”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asterjadhi et al, US Pub. 2019/0007904, hereinafter referred to as Asterjadhi.
With respect to claims 1, 10 and 17, Asterjadhi discloses systems, devices, apparatus and methods, including processing circuit (fig. 2, processor 204) coupled to storage (memory 206), the processing circuit configured to: calculate a first integrity code using an integrity group temporal key, wherein the integrity code is used for a protected beacon frame ([0158] message integrity check (MIC) may be present if the frame is secured; [0178] and [0199] the MIC is generated by the AP based on a group key known by both Access point (AP) and the one or more wake-up radio stations (WUR STAs)); generate a protected beacon frame (figures 3-5, frame 300) comprising a beacon frame body (figures 3-5, frame body 302);  include the integrity group temporal key in the beacon frame body of the protected beacon frame (fig. 5. Message integrity check MIC 341); assign a beacon number to the protected beacon frame (fig. 4 and 6, Paged IDs); and cause to send the protected beacon frame to a first station device (abstract, WUR frame for communicating between transmitting and receiving devices in the wireless system; fig. 1, access point 104 and devices 106 transmits/receives the frame 300).
Regarding claims 2, 11 and 18, Asterjadhi discloses the beacon frame body comprises a beacon management element (figures 3-5, combined 320 and 340).  
Regarding claims 3, 12 and 19, Asterjadhi discloses wherein the integrity group temporal key is included in the beacon frame body for the first station device to calculate a second integrity code using the integrity group temporal key (see fig. 4-6, frame check sequence (FCS), p. [0196], [0264], [0292]-[0293], the FCS is a MIC based on a value of a protected field in the first portion).  
Regarding claims 4, 13 and 20, Asterjadhi discloses wherein the first integrity code and the second integrity code being the same indicates to the first station device that the protected beacon frame is not compromised (the frame is not error if the FCS is the same MIC).  
Regarding claims 5 and 14, Asterjadhi discloses wherein a mismatch between the first integrity code and the second integrity code indicates to the first station device that the protected beacon frame is compromised and to be discarded (p. [0105]: the frame is discarded if the FCS is not the same MIC).
Regarding claim 8, Asterjadhi discloses further comprising a transceiver configured to transmit and receive wireless signals (see fig. 2, wireless transceivers).  
Regarding claim 9, Asterjadhi discloses further comprising an antenna coupled to the transceiver to cause to send the protected beacon frame (see fig. 2, wireless antennas coupled to the transceivers).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi as shown above. 
Regarding claims 6 and 15, Asterjadhi does not disclose wherein a mismatch between the first integrity code and the second integrity code indicates to the first station device to increment a replay counter. Examiner takes official notice using the counter in the system is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt a counter into Asterjadhi’s system for counting errors was held to be an obvious matter of design choice.
Regarding claims 7 and 16, as best understood, Asterjadhi discloses wherein the beacon number indicates to the first station device to compare the beacon number to a counter value and if the first station device determines that the counter value is less than or equal to the counter value, the first station device discards the protected beacon frame. Examiner takes official notice using the counter in the system is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt a counter into Asterjadhi’s system for counting and comparing errors with a threshold error was held to be an obvious matter of design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interview-s are available via telephone, in-person, and video conferencing using a USP-TO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAI D HOANG/Primary Examiner, Art Unit 2463